Citation Nr: 1202859	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  09-33 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran






ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to December 1999.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which reopened a previously denied claim for service connection for bilateral hearing loss and denied the claim on the merits.

In September 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.

The issue of service connection for bilateral hearing loss is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A July 2001 rating decision denied service connection for bilateral hearing loss.  The Veteran did not appeal and the decision became final.

2.  Evidence received since the last final denial of the Veteran's bilateral hearing loss claim is new, and is also material because it raises a reasonable possibility of substantiating that claim. 



CONCLUSIONS OF LAW

1.  The July 2001 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011). 

2.  New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a July 2001 rating decision, the RO denied service connection for bilateral hearing loss.  The Veteran did not perfect a timely appeal of that decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the July 2001 decision became final because the Veteran did not perfect a timely appeal. 

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The RO reopened the Veteran's claim for service connection for bilateral hearing loss in a January 2009 rating decision and denied the claim on the merits.  While the RO found that new and material evidence had been submitted to reopen the Veteran's claim for service connection for bilateral hearing loss, the Board must still consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end. 

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a)  (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of the prior final denial in July 2001 consisted of service medical records, which showed complaints of hearing loss but not hearing impairment for VA purposes, and a May 2001 VA examination, which revealed bilateral hearing acuity within normal limits.  Based on the evidence then of record, the RO found that the Veteran did not have impaired hearing for VA purposes.  38 C.F.R. § 3.385 (2011).  Consequently, the claim was denied. 

In support of his application to reopen his claim, the Veteran has submitted private audiological examination reports dated in June 2004 and June 2007.  Additionally, the Veteran underwent a VA audiological examination in November 2008 that revealed bilateral hearing impairment for VA purposes, which was determined by the examiner to be less likely as not related to noise exposure in service.

The Board finds that the June 2004 and June 2007 private audiological examination reports and the November 2008 VA examination report, showing current hearing impairment, constitute evidence that is both new and material.  When presumed credible, that newly submitted evidence tends to corroborate the Veteran's claim that he currently suffers from bilateral hearing loss that is related to his military service.  Moreover, that new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303 (2011).  

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of an Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Here, the new evidence submitted in support of the Veteran's claim for service connection relates to a previously unestablished fact, specifically competent medical evidence tending to show that the Veteran has current hearing impairment.  Therefore, the Board finds that new evidence, when presumed credible for the purpose of determining whether or not it is material, is material.  Accordingly, the Veteran's claim for service connection for bilateral hearing loss is reopened.  To that extent only, the appeal is granted.  


ORDER

New and material evidence having been submitted, the claim for service connection for bilateral hearing loss is reopened.  To that extent only, the appeal is granted.  


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claim for service connection for hearing loss.

The Veteran, in written statements and in testimony before the Board, asserts that his current bilateral hearing loss is related to his active duty service.  Specifically, the Veteran contends that his current hearing loss is the result of his duties as a plank captain in service, which required him to start plane engines, inspect planes, and work in close proximity to planes for significant amounts of time. 

Service medical records show that the Veteran did not complain of hearing loss but was noted to have an abnormal examination of the ears upon enlistment in March 1992.  Following earwax removal, the Veteran's hearing was retested and he was found qualified for entrance into active duty.  Thereafter, medical records show that he was routinely exposed to noise in service from jets and construction equipment.  He was placed in a hearing conservation program and was provided personal hearing protection devices, including ear plugs.  In May 1993, it was noted that the Veteran had a history of earaches and congestion.  In November 1994, the Veteran reported ringing in his ears and a loss or change in hearing.  Audiometric testing in service did not reveal hearing impairment for VA purposes.  Of note, in November 1997, the Veteran was notified of a significant threshold shift.  During his September 1999 separation examination and on a September 1999 report of medical assessment, the Veteran complained of hearing loss.  However, it was noted that there was no significant threshold shift on audiogram as compared to baseline.

The Veteran was afforded a VA examination in May 2001, during which he complained of hearing difficulty and infrequent tinnitus.  He reported a history of noise exposure in service while working on the flight line and while working in corrosion removal, during which time he was exposed to noise from sanders, grinders, and fans.  The Veteran reported the use of hearing protection while in service.  As a civilian, the Veteran reported occasional noise exposure from the use of power tools, also with the use of hearing protection.  Audiological examination did not reveal hearing impairment for VA purposes.  Therefore, no opinion regarding the etiology of any hearing loss was offered.  The examiner noted that the Veteran's reports of tinnitus were consistent with those noted in the general population, however contribution from noise exposure could not be ruled out.  

Thereafter, in June 2004 and June 2007, the Veteran underwent private audiological evaluations, which revealed some degree of hearing loss bilaterally.  However, no opinion regarding the etiology of the Veteran's hearing loss was offered.

In November 2008, the Veteran underwent additional VA examination, during which he reported a gradual onset of hearing loss and tinnitus that occurred during military service and had worsened in the past few years.  He reported in-service noise exposure from his duties on the flight line and in corrosion control.  He also reported that post-service, he worked for 12 years in construction with the use of hearing protection.  He reported the use of power tools with hearing protection.  Audiometric testing revealed a mixed type (sensorineural and conductive) hearing loss bilaterally, which was greater in the middle frequencies.  The examiner diagnosed tinnitus and bilateral moderate mixed hearing loss.  The examiner found that it was at least as likely as not that the Veteran's tinnitus was related to military service, as his reported date of onset correlates with exposure to loud noise from military equipment.  However, the examiner found that it was less likely as not that the Veteran's hearing loss was related to military service because the Veteran's hearing loss was a mid-frequency mixed type, and noise-induced hearing loss tended to be high frequency sensorineural hearing loss.

Thereafter, VA medical records dated in March 2009 and August 2009 show audiological treatment during which the Veteran described a gradual and progressive hearing loss bilaterally since service.  He reported military noise exposure while working on the flight line and in corrosion control with the use of hearing protection, occupational noise exposure while working construction with some use of hearing protection, and recreational noise exposure from power tools, wood working tools, and motorcycles, with some use of custom hearing protection.  Those records show that the Veteran was prescribed hearing aids.

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service. McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination). 

Here, the Veteran has provided competent lay evidence of in-service noise exposure, which is within the realm of his personal experience.  Hensley  v. Brown, 5 Vet. App. 155 (1993); Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, his exposure to noise in service is documented in his service medical records.  He has also provided a competent account of symptoms of hearing loss, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  In view of the Veteran's competent lay testimony and his current diagnosis of hearing loss, it remains unclear to the Board whether the Veteran's hearing loss was caused or aggravated during his period of active duty or is otherwise related to his service.

The Board recognizes that the Veteran has already undergone two VA examinations with respect to his hearing loss claim.  Nevertheless, the Board observes that the May 2001 VA examiner declined to address whether the Veteran's hearing loss symptoms were related to any aspect of his military service.  Thus, that VA examiner's opinion is insufficient for the purpose of determining whether the Veteran's hearing loss is service-related.  The November 2008 VA examiner indicated that, because the Veteran's hearing loss was a mid-frequency mixed type, the Veteran's hearing loss was less likely as not related to service.  However, the examiner did not offer an opinion as to whether any sensorineural aspect of the Veteran's hearing loss, without consideration of the conductive aspect, was related to noise exposure in service.  Such opinions, in which a physician is unable or unwilling to opine regarding any causal connection between a Veteran's current complaints and his period of service have been characterized as non-evidence, and therefore lack probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Thus, the Board finds that the May 2001 and November 2008 VA examiners' opinions are not probative for the purpose of determining whether the Veteran's sensorineural aspect of the Veteran's hearing loss was caused or aggravated by his period of active service.  Additionally, the Board notes that there is no indication that the November 2008 examiner reviewed the Veteran's claims file or, specifically, his service medical records documenting complaints of hearing loss in service and a significant threshold shift found in November 1997. 

Therefore, the Board finds that an additional VA examination and etiological opinion is warranted to fairly decide the merits of the Veteran's claim.  38 U.S.C.A. § 5103A(d)  (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  That examination should include a comprehensive review of the claims folder.  38 C.F.R. § 4.1 (2011).  The examiner should consider the Veteran's lay statements, which suggest a continuity of symptomatology of hearing loss since his period of active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Additionally, the Board finds that further efforts should be made to ensure that all relevant VA medical records have been associated with the claims folder.  The most recent VA medical records are dated in August 2009, and the Veteran has testified regarding additional VA treatment related to his hearing loss.  Because it appears that there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder all medical records from the VA Puget Sound Health Care System pertaining to the Veteran's bilateral hearing loss.

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any current hearing.  The claims folder should be reviewed by the examiner, and the examination report should reflect that review.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the Veteran's service medical records, which show in-service noise exposure, complaints of hearing loss, and a significant threshold shift in November 1997; the May 2001 VA examination report showing hearing acuity within normal limits; the January 2004 and January 2007 private audiological examination reports showing some degree of hearing loss; the November 2008 VA examination report showing a mixed hearing loss bilaterally and an opinion that the Veteran's hearing loss was less likely as not related to noise exposure in service; and VA medical records showing treatment for sensorineural hearing loss.  The examiner must also consider the Veteran's lay statements regarding a continuity of symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the examiner should state whether it is it at least as likely as not (50 percent probability or greater) that any bilateral hearing loss first manifested in service or is otherwise related to any aspect of the Veteran's active military service, including to noise exposure therein.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any aspect of the Veteran's hearing loss, which has been diagnosed as mixed hearing loss, standing alone, first manifested in service or is otherwise related to any aspect of the Veteran's service, including noise exposure therein.

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


